Citation Nr: 0737234	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for abnormal menses 
with intermittent anemia and fatigue.

2.  Entitlement to service connection for premenstrual 
syndrome.

3.  Entitlement to service connection for a white blood cell 
disorder/red blood cell disorder secondary to exposure to 
hazardous chemicals.

4.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected right 
knee disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee injury residuals.

6.  Entitlement to an increased rating for right knee injury 
residuals with traumatic arthritis, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to June 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in January 2003, July 
2004, and October 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In May 2004 the RO increased the evaluation for the veteran's 
service-connected right knee disorder to 20 percent.  Since 
that rating is less than the maximum provided under the 
applicable criteria, it did not represent a complete grant of 
the benefit sought, and the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).

Although the RO essentially readjudicated the claim of 
entitlement to service connection for a left knee disorder in 
a July 2004 rating decision on the merits, the submission of 
new and material evidence to reopen a previously denied claim 
is a jurisdictional prerequisite to a merits based review by 
the Board.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the RO had previously denied this claim in June 
and September 1999, and as the veteran did not perfect a 
timely appeal as to either decision, the Board has 
recharacterized the issue accordingly.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  There is no probative evidence that the veteran's chronic 
abnormal menses, with intermittent anemia and fatigue, was 
demonstrated during the veteran's active duty service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a chronic disability manifested by premenstrual syndrome 
that is due to any incident or event in military service.  

3.  There is no probative evidence that the veteran has a 
chronic red blood cell disorder, manifested by anemia, which 
is related to her military service; and a chronic white blood 
cell disorder, manifested by leucopenia, is not currently 
manifested.  

4.  The preponderance of the evidence demonstrates that the 
veteran does not have a chronic right ankle disorder related 
to either an injury or disease demonstrated during active 
duty service or due to his service-connected right knee 
disability; and right ankle arthritis was not manifested to a 
compensable degree within one year of separation from active 
duty.




CONCLUSIONS OF LAW

1.  Chronic abnormal menses with intermittent anemia and 
fatigue was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  A chronic disability manifested by premenstrual syndrome 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A white blood cell disorder/red blood cell disorder 
secondary to exposure to hazardous chemicals was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A right ankle disorder was not incurred or aggravated in-
service, and arthritis of the right ankle may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2002, 
October 2003, and April 2004 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence, to include at 
a hearing conducted by the undersigned Veterans Law Judge at 
the RO in June 2007.  In March 2006, the veteran was provided 
an explanation as to the information or evidence needed to 
establish disability ratings and effective dates for the 
service connection claims on appeal, and effective dates for 
the increased rating claim on appeal.  There is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Factual Background

The service medical records reveal that clinical evaluation 
was essentially normal at the time of an October 1979 
enlistment examination.  The Report of Medical History 
completed by the veteran at the time of her service entry 
examination, while not specifically noting any other her 
currently claimed disorders, did note prior treatment for a 
female disorder as a result of a left tube removal.  

A health record dated in January 1980 shows a complaint of 
late menses.  An April 1981 obstetrics/gynecology clinic 
record notes complains of overdue menses.  Vaginitis and rule 
out pregnancy were diagnosed.  

Mild menstrual cramps were diagnosed in September 1984.  She 
complained of irregular menstrual cycles in May 1985.  

In June 1987, the veteran was treated for a right ankle 
contusion.  

An October 1987 sick call record includes a notation of late 
menstrual cycle.  

A November 1988 sick call record includes a diagnosis of 
premenstrual syndrome.  Blood testing was performed in April 
1989 due to findings of an abnormal white blood cell count.  

Clinical evaluation of the veteran conducted in conjunction 
with her June 1989 separation examination was essentially 
normal.  

Postservice medical evidence includes voluminous VA treatment 
records.  The veteran was shown to have sprained her right 
ankle in November 1998 following psychiatric screening.  A 
December 1998 upper gastrointestinal report notes a history 
of iron deficiency and anemia.  A December 1998 clinical 
laboratory report includes a notation to clinical changes in 
red cell production and small red blood cells.  

The report of a VA general medical examination conducted in 
June 1999 shows that the veteran complained of bilateral knee 
pain, but did not mention any of her other instantly claimed 
disorders.  

An August 2002 private medical examination shows that the 
veteran gave a history of menarche at age 17, and that she 
began to have premenstrual dysphoric episodes which occurred 
about one to two weeks before her menses.  These were noted 
to have continued to the present time.  Premenstrual 
dysphoric disorder was diagnosed.  

The report of an October 2002 VA hemic disorders examination 
shows that review of the veteran's service medical records 
revealed a very modest decrease in the number of white 
(leukopenia) and red (anemia) blood cells in 1988 and 1989.  
Excessive menstruation in-service was noted to have resulted 
in mild anemia.  Current blood testing results were reported 
to essentially show element values similar to those displayed 
during the veteran's period of service.  The supplied 
diagnoses included leucopenia, cause undetermined; and 
resistant normocytic hypochromic (iron deficiency) anemia, 
likely regularly influenced if not actually caused by the 
veteran's menstrual patterns.  The examiner added that the 
veteran's complained of chronic fatigue was not a primary 
result of her blood condition.

The report of an October 2002 VA gynecological examination 
includes a diagnosis of abnormal menses, which clearly began, 
based on the veteran's history, before her military service.  
The examiner opined that the pre-existing disorder was "less 
likely as not" aggravated by her military service.  
Premenstrual syndrome, by history, was diagnosed.  The 
examiner commented that there was no occurrence or treatment 
in the service.

Review of a November 2002 VA rheumatology consultation report 
shows that the veteran was a VA employee.  Her medical 
history included in-service history of heavy menstrual 
bleeding with irregular cycles; history of mild leucopenia, 
noted while on active duty; and chronic iron deficiency 
anemia.  Her anemia was noted to likely be menstrual-related.  
It was also noted that the veteran believed that her 
leucopenia may be related to exposure to chemicals in-
service.  A referral to hematology was to be requested.  A 
December 2002 VA rheumatology consultation report included 
similar findings.  

An April 2003 VA rheumatology consultation report includes 
diagnoses of chronic iron deficient anemia and leukopenia.  

VA nursing ambulatory care treatment records dated in May and 
July 2003 note that the veteran complained of bilateral ankle 
pain.

In September 2003 the veteran sought service connection for a 
bilateral ankle disorder, secondary to his service-connected 
degenerative joint disease of the knees.  The Board here 
notes that service connection was granted for a left ankle 
disorder in October 2005.

The report of a VA orthopedic examination conducted in April 
2004 shows that the veteran's claim file was reviewed.  The 
examiner observed and commented on previous VA medical 
treatment concerning the ankles.  The veteran added that her 
bilateral ankle problems began about two and a half years 
earlier; she complained of bilateral ankle pain and swelling.  

Examination showed that the ankles were tender on 
examination, with no edema present.  The supplied diagnoses 
included bilateral ankle degenerative joint disease with a 
history of ankle sprains in the past.  The examiner opined 
that the veteran's bilateral ankle disabilities and problems 
were less likely than not related to her service-connected 
right knee disability.  

A July 2004 RO rating decision denied a claim for service 
connection for a bilateral ankle disorder, secondary to a 
right knee disability.  

A September 2005 VA orthopedic examination report shows the 
examiner opined that it was "less likely than not" that the 
veteran had a right ankle disorder due to her military 
service.  

The report of a September 2005 VA hemic disorders examination 
shows that the veteran's claims folder was reviewed.  The 
veteran gave a history of being exposed to various organic 
industrial chemicals while working as an aircraft mechanic in 
the service.  Leucopenia, dating to 1983 with normal blood 
count at the time of service entry, was diagnosed.  The 
examiner opined that the cause of the leukopenia was 
undetermined.  He added that the low red blood cell count 
could be due to, in part, excessive menstrual loss, and also 
possibly blood loss from a clinical picture of esophageal 
reflux.  The examiner added that it was "less likely than 
not" that the anemia was related to activity in the service.  
It was also mentioned that the persistent leukopenia was "as 
likely as not" related to service activity.  

The report of blood testing accomplished in September 2005 
showed, in pertinent part, normal white and red blood cell 
count results.  

The veteran provided testimony at a hearing conducted at the 
RO by the undersigned in June 2007.  She testified that her 
claims for service connection for abnormal menses with 
intermittent anemia and fatigue, premenstrual syndrome, and 
white and red blood cell disorders were all secondary to her 
being exposed to hazardous chemicals while in the military.  
See page six of hearing transcript (transcript).  She added 
that she had been given iron pills in-service.  Id.  She 
reported being treated in service for premenstrual syndrome.  
See page nine of transcript.  The veteran further testified 
that she injured her right ankle in-service as a result of 
stepping on her foot wrong and twisting it.  See page 10 of 
transcript.  She acknowledged that she had re-injured her 
right ankle after her service separation, most recently 
within the past two weeks.  Id.  She denied having joint-
related problems before her service entrance.  See page 12 
transcript.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Every veteran shall be taken to have been in sound condition 
when entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111.

Under VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004), in order to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence that 
the disease or injury existed prior to service, and show by 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service.

According to 38 C.F.R. § 3.304(b) only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but such a statement is considered 
with all other evidence in determining if the disease or 
injury pre-existed service.  Harris v. West, 11 Vet. App. 456 
(1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000).  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Identical 
language is included in 38 C.F.R. § 3.306(a), the regulation 
implementing 38 U.S.C.A. § 1153.  In VAOPGCPREC 3-03, the 
General Counsel also determined, however, that 38 U.S.C.A. 
§ 1153, and 38 C.F.R. § 3.306, are not applicable in 
determining whether the presumption of soundness under 38 
U.S.C.A. § 1111 has been rebutted:  "The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111."  VAOPGCPREC 3-03.  The determination by the General 
Counsel is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002).

Although VA's General Counsel has determined that the 
definition of "aggravation" located in 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306 does not apply in determining whether 
the presumption of soundness has been rebutted, the statute 
and regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's New Riverside University Dictionary 86 (2nd Ed. 
1984).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria.

Analysis

Abnormal Menses with Intermittent Anemia and Fatigue

While abnormal menses were not reported or documented in the 
course of the veteran's October 1979 enlistment examination, 
that examination did note a preservice history of a left tube 
removal.  Hence, the presumption that the appellant was 
completely gynecologically sound at enlistment does not 
attach.  

A review of the service medical records shows that the 
appellant was treated for complaints of late, and/or 
irregular menses.  Menstrual cramps was also diagnosed 
inservice.  To this, an August 2002 history provided by the 
veteran in the course of a private medical examination, and, 
of more note, the clinical findings documented by a VA 
examiner in October 2002, concluded that the veteran's 
abnormal menses "clearly" began before her military 
service.  These opinions were based after reviewing the 
evidence of record.  Moreover, the VA examiner added that 
this disorder was not "aggravated" during her military 
service. 

While an October 2002 VA hemic disorders examination report 
noted that the service medical records revealed a modest 
decrease in the number of white (leukopenia) and red (anemia) 
blood cells in 1988 and 1989, the examiner commented that 
excessive menstruation in-service was the cause of the mild 
anemia.  In and of itself, excessive menstruation is not 
shown to be a disability.  Moreover, the veteran's complaints 
of chronic fatigue were judged not to be a primary result of 
her blood condition.  Rather, as noted by the November 2002 
VA rheumatology consultation anemia was likely menstrual 
cycle related.  

Moreover, the September 2005 VA hematologist opined that it 
was "less likely than not" that the anemia was related to 
activity in the service, and blood studies conducted that 
month revealed normal findings.

Therefore, while a history of pre-existing abnormal menses, 
which was not aggravated in-service, accompanied by clinical 
findings of anemia and complaints of fatigue, is of record, 
there is no competent medical evidence relating either of 
these claimed conditions specifically to the veteran's 
service.  Indeed, the preponderance of the evidence is 
against such a claim.  Simply put, the veteran's contentions 
do not constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu.  As such, the 
claim is denied.

Premenstrual Syndrome

The Board acknowledges that a "premenstrual syndrome" was, 
in November 1988, diagnosed during the veteran's period of 
military service.  No underlying disability, however, was 
ever identified as being the cause of the premenstrual 
syndrome.  The law provides that symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  As the veteran has not submitted any 
medical evidence showing she currently has a chronic 
disability manifested by premenstrual syndrome that is 
associated with her military service, the claim for service 
connection for  a disability due to premenstrual syndrome 
must be denied.

The Board parenthetically observes that in October 2002 
following a gynecological examination, the examiner included 
a diagnosis of abnormal menses, which clearly began, based on 
the veteran's history, before her military service.  The 
examiner opined that the pre-existing disorder was "less 
likely as not" aggravated by her military service.  

White Blood Cell Disorder Secondary to Exposure to Hazardous 
Chemicals

During an October 2002 VA hemic disorders examination, the 
examiner commented that review of the veteran's service 
medical records revealed a modest decrease in the number of 
white (leukopenia) and red (anemia) blood cells in 1988 and 
1989.  Excessive menstruation in-service was noted to have 
resulted in mild anemia.  Current blood testing results were 
reported to essentially show values similar to those 
displayed during the veteran's period of service.  The 
supplied diagnoses included leucopenia, cause undetermined; 
and resistant normocytic hypochromic (iron deficiency) 
anemia, likely regularly influenced if not actually caused by 
the veteran's menstrual patterns.

Findings associated with a November 2002 VA rheumatology 
consultation report show that the veteran's anemia was judged 
to be related to her menstrual cycle, which is not a service 
connected disability.  While the veteran felt that her 
leukopenia may be related to exposure to chemicals inservice, 
there is no competent evidence supporting that theory of 
entitlement.  

The report of a September 2005 VA hemic disorders examination 
shows that the veteran's claims folder was reviewed.  The 
veteran gave a history of being exposed to various organic 
industrial chemicals while working as an aircraft mechanic in 
the service.  Leucopenia, dating to 1983 with normal blood 
count at the time of service entry, was diagnosed.  The 
examiner opined that the cause of the leukopenia was 
undetermined.  He added that the low red blood cell count 
could be due to, in part, excessive menstrual loss, and also 
possibly blood loss from a clinical picture of esophageal 
reflux.  The examiner added that it was "less likely than 
not" that the anemia was related to activity in the service.  

While persistent leucopenia was judged to "as likely as 
not" be related to service activity, the Board is obligated 
to note that subsequent blood studies do not reveal competent 
evidence of a current disability.  Without evidence of a 
current disability service connection may not be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board therefore finds that the veteran has not submitted 
any medical evidence showing she currently has a chronic 
disability manifested by anemia which is related to her 
military service.  Further, she has not presented clinical 
medical evidence to support a finding that she currently has 
leucopenia.  In the absence of proof of a present disability, 
there cannot be a valid claim of service connection.  
Hickson.   Therefore, the veteran's claim for service 
connection for red and white blood cell disorders, secondary 
to exposure to hazardous chemicals, must be denied.

Right Ankle Disorder

A service medical record dated in October 1987 shows that the 
veteran sustained a right ankle contusion.  Ankle examination 
was normal at the time of her June 1989 separation 
examination.  

Postservice the veteran sprained her right ankle in November 
1998.  Bilateral ankle degenerative joint disease with a 
history of ankle sprains in the past was diagnosed at an 
April 2004 VA orthopedic examination.  The examiner opined 
that the veteran's ankle disability was less likely than not 
related to her service-connected right knee disability.  
Indeed, as part of a September 2005 VA orthopedic 
examination, the examiner opined that it was "less likely 
than not" that the veteran had a right ankle disorder due to 
her military service.  

In light of the foregoing, and the absence of any competent 
evidence to the contrary, the preponderance of the evidence 
demonstrates that the veteran does not have a right ankle 
disability which is related to an injury or disease incurred 
or aggravated by active duty service.  Finally, degenerative 
joint disease of the right ankle was first manifested 
postservice in 2004; thus arthritis was not manifested to a 
compensable degree within one year of separation from active 
duty.  The claim is denied.

In reaching the foregoing decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).
 

ORDER

Service connection for chronic abnormal menses with 
intermittent anemia and fatigue is denied.

Service connection for premenstrual syndrome is denied.

Service connection for a white blood cell disorder/red blood 
cell disorder secondary to exposure to hazardous chemicals is 
denied.  

Service connection for a right ankle disorder, to include as 
secondary to service-connected right knee disability, is 
denied.  


REMAND

Concerning the veteran's claim of entitlement to service 
connection for a left knee injury, the Board observes that a 
June 1999 RO rating decision, in pertinent part, denied 
service connection for left knee injury residuals.  Notice 
was provided in July 1999.  The veteran did not express her 
disagreement with the decision.  

A September 1999 RO rating decision, in pertinent part, again 
denied service connection for left knee injury residuals.  
Notice was provided in September 1999.  The RO found that the 
veteran's left knee injuries in service were acute and 
transitory in nature, which resolved with no permanent or 
chronic disability shown.  It also found that the veteran's 
diagnosed left knee degenerative disease was not related to 
his military service.  As before, the veteran did not express 
disagreement with this decision.  

A July 2002 letter from the veteran's representative sought 
to file a claim for service connection for a "knee condition 
claimed as arthritis."  As service connection had previously 
been denied for a left knee disorder, and as service 
connection had been granted for a right knee disorder with 
degenerative joint diseased, the Board interprets this 
correspondence as an attempt to reopen the left knee service 
connection claim, as well as a claim for an increased rating 
for the service-connected right knee disorder.  

The representative again sought to reopen a claim of 
entitlement to service connection for a left knee disorder in 
a September 2003 letter. 

An October 2003 development letter shows that the veteran was 
informed that she had been previously denied service 
connection for a left knee disorder in June and September 
1999, and that those appeals were final.  She was also 
informed that new and material evidence was needed for the RO 
to reconsider the claim. 

A May 2004 rating decision, in pertinent part, increased to 
20 percent, effective from July 16, 2002, the evaluation 
assigned the service-connected right knee injury residuals 
with traumatic arthritis.  

A July 2004 RO rating decision denied the veteran's claim for 
service connection for a left knee disorder.  She perfected 
an appeal to this decision.  

A March 2007 RO rating decision separately granted service 
connection for right knee instability, assigning a 10 percent 
rating, effective from November 19, 2004.  The veteran is not 
shown to have expressed disagreement with this decision.  

The veteran testified in June 2007 that she had bilateral 
knee arthritis accompanied by pain on a daily basis.  See 
page three of transcript.  The veteran also essentially 
testified that her service-connected right knee disorder had 
worsened since she was last afforded an examination, in 
January 2005.  See pages 15 and 16 of transcript.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Because these requirements define particular types of 
evidence, when providing the notice required by the Veterans 
Claims Assistance Act of 2000 the Court held that it is 
necessary, in most cases, for VA to specifically inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the specific 
evidence and information necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish her entitlement to the underlying 
claim for the benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, Kent holds that the VCAA requires, in the 
context of a claim to reopen, that the RO look at the 
specific bases for the denial in the prior decision and to 
respond with a tailored notice letter that describes what 
specific evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Here, while the RO supplied October 2003 
correspondence to the veteran which informed him of the need 
to submit new and material evidence, this letter did not 
address the "specific bases" for the prior denials.  
Accordingly, further development is necessary to comply with 
the notice provisions of 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2007) as defined by Kent.

The veteran also essentially contends that the evaluation 
currently assigned to her service-connected right knee 
disability does not accurately reflect its current severity.

The provisions of 38 U.S.C.A. § 5103A(d) require that VA 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.

The Court has held that when a veteran-claimant alleges that 
her service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

At her June 2007 hearing before the undersigned, the veteran 
effectively testified that her service-connected right knee 
disability had become worse since she was most recently 
afforded a VA examination.  The latest VA examination took 
place in January 2005.  Hence, the veteran should be 
scheduled for a new examination.

Therefore, this case is remanded for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  This notice must include 
citation and reference to the provisions 
of 38 C.F.R. § 3.156 (2007).  The notice 
must explain what specifically 
constitutes new and material evidence in 
light of the specific basis on which the 
September 1999 rating decision denied 
entitlement to service connection for a 
left knee disorder.  The correspondence 
must notify the appellant of the evidence 
and information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant must specifically be invited to 
submit any additional pertinent evidence 
that she has in her possession.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, then such 
development must be undertaken.  38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Any additional notice must comply with 
the holdings in Kent and Dingess.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  Send the claims folders to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies as deemed appropriate 
by the examiner and as indicated in the 
latest AMIE worksheet for rating 
arthritis of the right knee must be 
accomplished and all clinical findings 
should be reported in detail.

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and her representative should be 
provided a supplemental SOC (SSOC) in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


